DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.         Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, through utility application 16/653,062 filed 10/15/2019.

Information Disclosure Statement
3.         The Information Disclosure Statement(s) filed on 9/7/2021, 9/9/2021, 12/1/2021 and 4/29/2022 has been considered.
Election/Restrictions
4.         Applicant’s election without traverse of Species C2, B3 and B4 corresponding to claims 10, 14 and 16 respectively in the reply filed on 10/18/22 is acknowledged. Furthermore, the requirement to elect one of Species A1-D1 is withdrawn making Applicant’s election of Species C1 with traverse moot. Therefore, claims 8, 9, 13, 15 and its dependent claim 16 are withdrawn from consideration.
Claim Objections
5.         Claims 1 and 19 and objected to because of the following informalities:  Since the preamble requires strings of memory cells, the recitation calling for, “… strings of memory cells …” should read “… the strings of memory cells …”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.         Claim(s) 1-3, 6, 7, 10, 11, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al. (“Guo”) US PG-Pub 2020/0105782.
Guo discloses memory array comprising strings of memory cells (¶[0034]) comprising NAND (as required in claim 18), comprising: a vertical stack (element 220c, Fig. 19) comprising alternating insulative tiers (¶[0018]) and conductive tiers (¶[0018]), the conductive tiers individually comprising conductive lines (element 322, Fig. 18); strings of memory cells in the stack comprising channel material (element 128a) extending through the insulative tiers and the conductive tiers; individual of the memory cells comprising the channel material, a gate region (Fig. 18) that is part of one of the conductive lines in individual of the conductive tiers, and a memory structure (element 102b, Fig. 18) laterally-between the gate region and the channel material in the individual conductive tiers (Fig. 18); and walls individually extending through the insulative tiers and the conductive tiers laterally between immediately-adjacent of the conductive lines, the walls individually comprising laterally-outer insulative material (element 230, Fig. 19) and a core material (element 330) spanning laterally-between the laterally-outer insulative material, the laterally-outer insulative material comprising at least one of an insulative nitride (¶[0050]).
Re claims 2, 3 and 6, Guo discloses wherein the laterally-outer insulative material comprises an insulative nitride (¶[0088]) or silicon nitride (as required in claim 3) or devoid of oxygen (as required in claim 6) . 
Re claim 7, Guo discloses wherein the at least one of insulative nitride (element 230) and elemental-form boron is directly against conducting material of the conductive lines (element 322, Fig. 19). 
Re claims 10 and 11, Guo discloses wherein the core material at least predominately semiconductive material (polysilicon, ¶[0050]) or undoped elemental-form silicon (as required in claim 11) .
Re claim 14, Guo discloses wherein the core material (element 330, Fig. 16A) is not homogenous (a metal, a barrier metal, a polysilicon or a combination thereof ¶[0050]). 
9.       Claim(s) 1-3, 6, 7, 10, 11, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hua (“Hua”) US PG-Pub 2020/0127003.
Hua discloses a memory array comprising strings of memory cells (¶[0062]) comprising NAND (as required in claim 18), comprising: a vertical stack (element 538) comprising alternating insulative tiers (¶[0065]) and conductive tiers (¶[0066]), the conductive tiers individually comprising conductive lines (element 536, Figs. 5I); strings of memory cells (element 518, Fig. 5G) in the stack comprising channel material (element 528, Fig. 5E) extending through the insulative tiers and the conductive tiers; individual of the memory cells comprising the channel material, a gate region (Fig. 5I) that is part of one of the conductive lines in individual of the conductive tiers, and a memory structure (element 526, ¶[0061] and Fig. 5E) laterally-between the gate region and the channel material in the individual conductive tiers (Fig. 5E); and walls individually extending through the insulative tiers and the conductive tiers laterally between immediately-adjacent of the conductive lines, the walls individually comprising laterally-outer insulative material (element 542, Fig. 5K) and a core material (element 544) spanning laterally-between the laterally-outer insulative material, the laterally-outer insulative material comprising at least one of an insulative nitride (¶[0071]).
Re claims 2, 3 and 6, Hua discloses wherein the laterally-outer insulative material comprises an insulative nitride (¶[0071]) or silicon nitride (as required in claim 3) or devoid of oxygen (as required in claim 6) . 
Re claim 7, Hua discloses wherein the at least one of insulative nitride (element 542) and elemental-form boron is directly against conducting material of the conductive lines (element 536, Figs. 6B). 
Re claims 10 and 11, Hua discloses wherein the core material at least predominately semiconductive material (polysilicon, ¶[0072]) or undoped elemental-form silicon (as required in claim 11) .
Re claim 14, Hua discloses wherein the core material (element 544) is not homogenous (W, Co, Cu, Al, polysilicon, silicides, or any combination thereof ¶[0072]). 
10.       Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hua.
Hua discloses a memory array comprising strings of memory cells (element 518, Fig. 5G), comprising: a vertical stack (element 538, Fig. 5K) comprising alternating insulative tiers (¶[0065]) and conductive tiers (¶[0066]), the conductive tiers individually comprising conductive lines (element 536, Figs. 5I) comprising conducting material; strings of memory cells in the stack comprising channel material (element 528, Fig. 5E) extending through the insulative tiers and the conductive tiers; individual of the memory cells comprising the channel material, a gate region (Fig. 5I) that is part of one of the conductive lines in individual of the conductive tiers, and a memory structure (element 526, ¶[0061] and Fig. 5E) laterally-between the gate region and the channel material in the individual conductive tiers (Fig. 5E); and walls individually extending through the insulative tiers and the conductive tiers laterally-between two of the conductive lines, the walls individually comprising laterally-outer insulative material (element 542, Fig. 5K) and a core material (element 544) spanning laterally-between the laterally-outer insulative material, the laterally-outer insulative material comprising at least one of an insulative nitride (¶[0071])
and elemental-form boron that is directly against the conducting material of the conductive lines Figs. 6B), the core material comprising: a laterally-outer silicon dioxide that is directly against said at least one of insulative nitride -- note that Hua suggests a combination of oxides and nitrides (¶[0071]) which would meet the requirement for the silicon dioxide that is directly against said at least one of insulative nitride; and polysilicon (¶[0072]) directly against and spanning laterally-between said laterally-outer silicon dioxide. 
11.       Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo.
Guo discloses a memory array comprising strings of memory cells ( Figs. 18 and 19), comprising: a vertical stack (element 220c, Fig. 19) comprising alternating insulative tiers (¶[0018]) and conductive tiers (¶[0018]), the conductive tiers individually comprising conductive lines (element 322, Figs. 19) comprising conducting material; strings of memory cells in the stack comprising channel material (element 128a, Fig. 19) extending through the insulative tiers and the conductive tiers; individual of the memory cells comprising the channel material, a gate region (Fig. 19) that is part of one of the conductive lines in individual of the conductive tiers, and a memory structure (element 102b, Fig. 18) laterally-between the gate region and the channel material in the individual conductive tiers (Fig. 19); and walls individually extending through the insulative tiers and the conductive tiers laterally-between two of the conductive lines, the walls individually comprising laterally-outer insulative material (element 230, Fig. 19) and a core material (element 330) spanning laterally-between the laterally-outer insulative material, the laterally-outer insulative material comprising at least one of an insulative nitride (¶[0050])
and elemental-form boron that is directly against the conducting material of the conductive lines Figs. 18-19), the core material comprising: a laterally-outer silicon dioxide that is directly against said at least one of insulative nitride -- note that Guo suggests a combination of oxides and nitrides (¶[0050]) which would meet the requirement for the silicon dioxide that is directly against said at least one of insulative nitride; and polysilicon (¶[0050]) directly against and spanning laterally-between said laterally-outer silicon dioxide. 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s) 1-3, 6, 7, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (“Arai”) US PG-Pub 2016/0240552 in view of Jang et al. (“Jang”) US PG-Pub 2016/0093634.
Arai discloses memory array comprising strings of memory cells, comprising: a vertical stack (element 15) comprising alternating insulative tiers (¶[0018]) and conductive tiers (¶[0018]), the conductive tiers individually comprising conductive lines (element WL, Fig. 2A); strings of memory cells (element MC, ¶[0033] ) in the stack comprising channel material (element 20) extending through the insulative tiers and the conductive tiers; individual of the memory cells comprising the channel material, a gate region (Fig. 2A) that is part of one of the conductive lines in individual of the conductive tiers, and a memory structure (¶[0040, Figs. 2, 3 and 10-13) laterally-between the gate region and the channel material in the individual conductive tiers; and walls individually extending through the insulative tiers and the conductive tiers laterally between immediately-adjacent of the conductive lines, the walls individually comprising laterally-outer insulative material (element 44, Figs. 2, 3 and 10-13) and a core material (element 45) spanning laterally-between the laterally-outer insulative material.
Arai teaches the device structure as recited in the claim. The difference between Arai and the present claim is the recited insulative nitride. 
Jang discloses memory array comprising strings of memory cells, comprising: a vertical stack comprising alternating insulative tiers (¶[0059]) and conductive tiers (¶[0059]), the conductive tiers individually comprising conductive lines (element 300, Figs. 2 and 16A); strings of memory cells in the stack comprising channel material (element 220) extending through the insulative tiers and the conductive tiers; and walls individually extending through the insulative tiers and the conductive tiers laterally between immediately-adjacent of the conductive lines, the walls individually comprising laterally-outer insulative material (element 285, Figs. 2 and 16A) and a core material (element CSL, Fig. 2A or 290, Fig. 16A) spanning laterally-between the laterally-outer insulative material, the laterally-outer insulative material comprising at least one of an insulative nitride (¶[0088]).
As it was well known in the art at the time of the invention to use any of a silicon nitride, silicon oxide or a combination of the two, as taught by Jang (¶[0088]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the insulative nitride taught by Jang for the silicon oxide layer of Arai to arrive at the claimed invention because Jang teaches they are art recognized equivalents suitable for an intended purpose (See MPEP §2144.06-07).
Re claims 2, 3 and 6, Jang discloses wherein the laterally-outer insulative material comprises an insulative nitride (¶[0088]) or silicon nitride (as required in claim 3) or devoid of oxygen (as required in claim 6) . 
Re claim 7, Jang discloses wherein the at least one of insulative nitride (element 285) and elemental-form boron is directly against conducting material of the conductive lines (element 300, Figs. 2 and 16A). 
Re claim 14, Jang discloses wherein the core material (element 290, Fig. 16A) is not homogenous (tungsten, titanium, tantalum, platinum and/or a metal silicide ¶[0088]). 
	Re claim 17, Arai discloses void space in the core material ¶[0121]). 
14.	Claim 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua/Guo in view of Borsari et al. (“Borsari”) US PG-Pub 2012/0256289.
Hua/Guo teaches the method used in forming a memory array as recited in the claim. The difference between Hua/Guo and the present claim is the recited elemental-form boron. 
Borsari discloses a laterally-outer insulative material comprising elemental-form boron (e.g. element 16, Figs. 2-3 and ¶[0035]).  
Borsari's teachings could be incorporated with Hua/Guo which would result in the claimed invention of a laterally-outer insulative material comprising elemental-form boron (e.g. element 16, Figs. 2-3 and ¶¶[0019-0021]). The motivation to combine Borsari's teachings would be to provide a high aspect ratio fill material ¶[0022]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Borsari's teachings to arrive at the claimed invention.
Allowable Subject Matter
15.       Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	The following is a statement of reasons for the indication of allowable subject matter: None of the cited art discloses a laterally-outer insulative material comprising both insulative material and elemental-form boron as required in claim 5.  Furthermore, none of the cited art discloses a laterally-outer insulative-material on each side of the core material having a lateral width of 1% to 20% of an uppermost minimum lateral width of the individual wall in the vertical cross-section as required in claim 12.
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2017/0345843 to Lee discloses vertical memory including walls individually extending through an ILD, the walls individually comprising laterally-outer SiBN material and a core material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Green B Yara can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHMED N SEFER/Primary Examiner, Art Unit 2893